Citation Nr: 0811930	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-35 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to June 
1946.  The veteran died in December 2005.  The appellant is 
the veteran's widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied the benefits sought on appeal.

The appellant presented testimony before the Board in January 
2008.  The transcript has been obtained and associated with 
the claims folder.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran died in December 2005; his death certificate 
lists the immediate cause of death to be ischemic heart 
disease.  Diabetes mellitus was listed as a significant 
condition contributing to death but not directly related to 
the immediate cause

3.  The veteran was in receipt of compensation for a left 
total knee replacement due to villous arthritis, pes planus 
and tonsillitis at the time of his death.

4.  A disability of service origin did not contribute 
substantially or materially to the cause of the veteran's 
death, nor did any service-connected disability produce or 
hasten the veteran's death.

5.  The veteran was in receipt of individual unemployability 
from December 1, 2000, a period of only five years 
immediately preceding his death.  

6.  The veteran did not die from a service-connected 
disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for the 
cause of the veteran's death are not met.  38 U.S.C.A. 
§§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310, 
3.312 (2007). 

2.  DIC under the provisions of 38 U.S.C.A. § 1318 is not 
warranted.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2007); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence she has in 
her possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, supra.

In the instant case, in a February 2006 letter, issued prior 
to the decision on appeal, the RO provided notice to the 
appellant regarding what information and evidence was needed 
to substantiate the DIC claim, as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence will be obtained by VA, and the need 
for the appellant to advise VA of or submit any further 
evidence she had in her possession that pertained to the 
claim.  The appellant responded in March 2006 that she had no 
further evidence to submit in support of her claim.

The appellant was notified of the evidence necessary to 
establish a disability rating and effective date in August 
2006.  The claims were last readjudicated in an April 2007 
supplemental statement of the case (SSOC).

With regard to the claim of entitlement to DIC under the 
provisions of 38 U.S.C.A. § 1318, the VCAA imposes 
obligations on VA in terms of its duties to notify and assist 
claimants.  However, in this case, the law as mandated by 
statute, and not the evidence, is dispositive of this appeal. 
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.).  Therefore, the decision with respect 
to this issue rest on the interpretation of the law, and the 
VCAA is inapplicable.  See Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  Similarly, compliance with the VCAA is not 
required if no reasonable possibility exists that any notice 
or assistance would aid the appellant in substantiating the 
claims.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001). Therefore, any deficiencies of VCAA notice or 
assistance are rendered moot with respect to this issue.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, reports of VA examination, articles regarding cold 
weather injury, the veteran's death certificate, and the 
transcript from the January 2008 Board hearing.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  

There is no indication that there is additional evidence to 
obtain, there is no additional notice that should be 
provided, and there has been a complete review of all the 
evidence without prejudice to the appellant.  As such, there 
is no indication that there is any prejudice to the appellant 
by the order of the events in this case.  See Pelegrini, 
supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  

Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claims, any 
question as to an appropriate evaluation or effective date to 
be assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Cause of Death

The Board has reviewed all the evidence in the claims file, 
which includes: the appellant's multiple contentions; the 
veteran's service medical records; the veteran's death 
certificate; post-service VA treatment records; articles 
concerning cold weather injury; reports of VA examination; 
and the transcript from the January 2008 Board hearing.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

According to VA law, when a veteran dies from a service-
connected disability, VA shall pay dependency and indemnity 
compensation to such veteran's surviving spouse.  38 U.S.C.A. 
§ 1310.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Further, disability that is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  Medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack v. Brown, 5 
Vet. App. 499, 502 (1993).

The appellant contends that the veteran was exposed to cold 
weather during his active military service (specifically 
during the Battle of the Bulge), and that such exposure 
resulted in diabetes mellitus and ultimately led to his death 
from ischemic heart disease.  She alternatively claims the 
veteran suffered from post-traumatic stress (PTSD) during his 
lifetime causing ischemic heart disease and ultimately his 
death.

Having carefully considered the appellant's claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  At the time of the veteran's death, service 
connection was in effect for the following three 
disabilities:  a left total knee replacement due to villous 
arthritis, pes planus and tonsillitis.  The death certificate 
reveals that the veteran died in December 2005 at the age of 
80.  The coroner indicated that the immediate cause of death 
was ischemic heart disease.  Diabetes mellitus was listed as 
a significant condition contributing to death, but it was not 
directly related to the immediate cause.  An autopsy was not 
performed.  

There is no evidence that the veteran's death from ischemic 
heart disease was related to his period of service.  The 
veteran's service medical records are wholly devoid of any 
diagnoses of heart disease and a cardiovascular disease was 
not manifest to a compensable degree within the year 
following separation from said service.  38 C.F.R. §§ 3.307, 
3.309.    

As noted above, the appellant contends that the veteran was 
exposed to cold weather during his active military service, 
and that this exposure resulted in diabetes mellitus and 
ultimately led to his death from ischemic heart disease.  The 
Board has reviewed the veteran's service medical records and 
finds that they are devoid of treatment for cold weather 
injury or exposure, specifically frostbite.  

The appellant has contended that as the veteran participated 
in combat during active military service he should be 
afforded the presumptions under 38 U.S.C.A. § 1154(b) and 
thus, the Board should concede cold weather injury during 
service even though the records are devoid of such.  The 
veteran's DD-214 does indicate the veteran was awarded the 
Combat Infantry Badge and participated in campaigns in 
Northern France and the Rhineland.

Even assuming the veteran was exposed to cold weather, there 
is no medical evidence of record showing residuals thereof.  
More importantly, even assuming that the veteran had some 
residual of a cold weather exposure, there is no evidence to 
show that diabetes mellitus was such a residual.  In this 
regard, the Board notes that in a December 2006 medical 
opinion, the VA examiner indicated that diabetes mellitus was 
not accepted by VA as a presumptive condition related to cold 
injury.  The examiner further stated that the medical 
literature did not recognize an accepted relationship between 
cold injury and later development of diabetes mellitus.  
Thus, he concluded that there was no objective evidence 
establishing a causative relationship between possible cold 
injury and the veteran's diabetes mellitus. 

The Board would note, at this juncture, that the RO denied 
entitlement to service connection for cold weather injury in 
January 2001.  While the veteran initially appealed the 
decision and a statement of the case (SOC) was issued in 
April 2001, he subsequently withdrew his appeal in May 2001.

While a VA examiner opined in December 2006 that it was at 
least as likely as not that diabetes contributed to the 
veteran's death from ischemic heart disease, it remains a 
fact that service connection was never in effect for diabetes 
mellitus.  Further, on review of the record, service medical 
records are devoid of any findings of diabetes mellitus, and 
the condition was not shown at separation or during the first 
year following the veteran's discharge from active duty 
service.  38 C.F.R. §§  3.307, 3.309.  Finally, diabetes 
mellitus is not a presumptive disease related to the 
veteran's World War II service alone as it is with herbicide 
exposure based on service in Vietnam.  Id.   In short, while 
diabetes mellitus may have contributed to the veteran's 
death, the medical evidence of record does not show that the 
veteran's diabetes mellitus was related to service.

The appellant has alternatively claimed that the veteran had 
PTSD due to traumatic experiences during combat, and that 
this disorder led to the veteran's ischemic heart disease.  
The Board points out, however, that service connection was 
not in effect during the veteran's lifetime for any acquired 
psychiatric disorder, to include PTSD.  That the veteran 
served in combat for his nation is not in question.  For this 
he is owed our endless gratitude.  Despite the fact that the 
veteran was exposed to combat during service, there is no 
medical evidence of record that shows he had been diagnosed 
with PTSD prior to his death.  Without such medical evidence, 
there is little upon which to make a finding that the veteran 
suffered with PTSD due to service, much less a finding that 
such PTSD led to ischemic heart disease and the veteran's 
death.  

To the extent that the appellant or her representative opines 
that the veteran's death from ischemic heart disease is 
related to the military service, as laymen, neither the 
appellant nor her representative are competent to render an 
opinion regarding etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

The appellant has not provided or identified any medical 
evidence supporting the premise that the conditions causing 
the veteran's death were related to his military service.  As 
noted above, medical evidence is required to establish a 
causal connection between service or a disability of service 
origin and the veteran's death.  See Van Slack, supra.   Due 
to the lack of any such evidence in this case, the 
appellant's claim must be denied on a direct basis as there 
is no evidence showing that a service related disease or 
injury caused the veteran's death.  Additionally, without 
evidence of record showing that the veteran developed 
diabetes mellitus (which contributed to ischemic heart 
disease) to a compensable degree within the year following 
his separation from active service, we cannot find diabetes 
mellitus related to service on a presumptive basis.  
38 C.F.R. §§ 3.307, 3.309.  

The Board acknowledges both the veteran's service and 
sacrifice for our country.  The Board certainly appreciates 
the appellant's thoughtful testimony before the undersigned 
and is sympathetic to the appellant's loss.  That being said, 
the Board must apply the law as it exists, and the Board is 
bound by the laws codified in Title 38 of the United States 
Code and Code of Federal Regulations, which govern 
dependents' benefits administered by the Secretary of VA.  
See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board 
must apply "the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant]'," quoting Kelly v. Derwinski, 3 Vet. App. 171, 
172 (1992)).  Thus, the appellant's request that she be 
granted service connection for the cause of the veteran's 
death must be denied.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   

DIC under Provisions of 38 U.S.C.A. § 1318

VA law provides that if a veteran's death is not determined 
to be service-connected, a surviving spouse may still be 
entitled to DIC benefits.  Under 38 U.S.C.A. 
§ 1318(a) benefits may be payable to the surviving spouse of 
a deceased veteran in the same manner as if the death were 
service connected.  A deceased veteran for purposes of this 
provision is a veteran who dies not as the result of his or 
her own willful misconduct and who either was in receipt of, 
or entitled to receive, compensation at the time of death for 
a service-connected disability(ies) rated totally disabling 
if: (1) the disability was continuously rated totally 
disabling for a period of 10 or more years immediately 
preceding death; (2) the disability was continuously rated 
totally disabling for a period of not less than 5 years from 
the date of such veteran's discharge or other release from 
active duty; or (3) the veteran was a former prisoner of war 
who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death.  See 38 U.S.C.A. 
§ 1318 (a)(b); 38 C.F.R. § 3.22 (2006).  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death the 
veteran had service-connected disability(ies) rated totally 
disabling by VA, but was not receiving compensation because, 
in relevant part, the veteran had applied for compensation 
but had not received total disability compensation due solely 
to clear and unmistakable error (CUE) in a VA decision 
concerning the issue of service connection, disability 
evaluation, or effective date.  38 C.F.R. § 3.22(b).  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. 
§ 1318 and certain other cases, issues involved in a 
survivor's claim for death benefits will be decided without 
regard to any prior disposition of those issues during the 
veteran's lifetime.  38 C.F.R. § 20.1106 (emphasis added).

Pertinent case law has also held that "hypothetical 
entitlement" consideration for DIC benefits under 38 U.S.C.A. 
§ 1318 was allowable for certain claims filed prior to 
January 21, 2000, i.e., the effective date of the VA 
regulation prohibiting "hypothetical entitlement."  Rodriguez 
v. Nicholson, 19 Vet. App. 275 (2005).  As the appellant's 
claim was received by VA in February 2006, such consideration 
is not warranted.

In the instant case, the veteran died in December 2005.  At 
the time of his death, he was in receipt of service 
connection for the following: a left total knee replacement 
due to villous arthritis, status post arthroscopy (rated 60 
percent disabling); pes planus (rated 10 percent disabling); 
and tonsillitis (rated as noncompensable).  A combined 70 
percent rating was in effect from December 2000.  Individual 
unemployability was in effect from December 1, 2000, only 
five years prior to the veteran's death.  

Although the Board is sympathetic to the appellant and her 
claim, there is no basis in VA law to allow the benefits 
sought in this case.  Under these circumstances, the 
appellant does not meet the basic eligibility requirements 
for entitlement to DIC under 38 U.S.C.A. § 1318, and her 
claim, therefore, must be denied.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (where the law and not the evidence 
is dispositive, the claim should be denied or the appeal 
terminated because of the absence of legal merit or the lack 
of entitlement under the law).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 
is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


